Case 1:20-cv-00284-CBA-RML Document 14 Filed 05/05/20 Page 1 of 2 PageID #: 70




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK

YAROSLAV SURIS, on behalf of himself               CASE NO. 1:20-CV-00284
and all others similarly situated,
                                                   Judge Carol Bagley Amon
              Plaintiff,
         v.

MINDGEEK HOLDING SARL d/b/a
PORNHUB.COM d/b/a REDTUBE.COM                      DECLARATION OF
d/b/a YOUPORN.COM, MINDGEEK LOS                    ANDREW LINK
ANGELES d/b/a PORNHUB.COM d/b/a
REDTUBE.COM d/b/a YOUPORN.COM,
JOHN DOE CORPS. AND LLC’S 1-100,

              Defendant.


         I, ANDREW LINK, declare as follows:
      1.    I am the Secretary of MindGeek U.S.A, Inc. (“MGUSA”). I have
been employed by companies affiliated with MGUSA (or predecessor companies)
for approximately 8 years. I know all of the following of my own personal
knowledge and, if called as a witness, could and would competently testify thereto.
       2.     I understand that on or about January 16, 2020, plaintiff Yaroslav
Suris, on behalf of himself and all others similarly situation (the “Plaintiff”), filed a
lawsuit in the Eastern District of New York against a number of companies,
including “MindGeek Los Angeles” and “MindGeek Holding SARL.” There are
no entities named “MindGeek Los Angeles” or “MindGeek Holding SARL” and
no such companies ever existed.

       3.    There is, however, a company named MindGeek USA, Inc. MGUSA
is a Delaware corporation with its principal place of business in Woodland Hills,
California. MGUSA is in the business of overseeing the distribution of DVDs
containing certain adult-oriented content. MGUSA is not in the business of
managing or overseeing adult-oriented websites.
     4.   I have reviewed the websites set forth on Page 2 of the Complaint.
MGUSA does not own, operate, or control the websites Pornhub.com,
YouPorn.com, or RedTube.com (the

12113800.1
Case 1:20-cv-00284-CBA-RML Document 14 Filed 05/05/20 Page 2 of 2 PageID #: 71




"Websites") either directly or indirectly. Nor does MGUSA control any of the
content that is uploaded to or made available on the Websites. Likewise, no
company that owns or operates the Websites has any direct or indirect ownership
interest in MGU SA. Moreover, no company that owns, operates or controls the
Websites has a presence in the Woodland Hills office.
      5. MG USA has never participated in or been involved in creating or
distributing any content for the Websites. In fact, MGUSA does not create or
produce any adult-oriented content. Thus, as far as I can determine from the
Complaint, MGUSA had no involvement whatsoever with any of the conduct
alleged in the Complaint.
            I declare under penalty of perjury under the laws of the
        United States of America that the foregoing is true and correct.
             Executed on this   f!j_ day of May, 2020 at Woodland
Hills, California.




                                             ANDREWLINK
